Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 13, 2022 has been entered. Claims 1-15 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 13, 2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stout, Ogihara et al. (US 20200227962 A1, hereinafter “Ogihara”) and Yamada et al. (US 10601268 B2, hereinafter “Yamada”). 
Regarding claim 1, Kim discloses a rotor assembly (Fig. 11, 172) comprising: 
a shaft disposed along a central axis extending vertically (Fig. 14, 172(b));
a tubular magnet disposed on a radially outer surface of the shaft (Fig. 14, 173);
a lower spacer disposed axially below the magnet and fixed to the radially outer surface of the shaft (fig. 14, 174(b)); and
a tubular magnet holder (fig. 12, 176) fixed to a radially outer surface of the magnet via an adhesive (“The magnet cover 176 may be more firmly fixed to the magnet 173 by an adhesive between the magnet cover 176 and the magnet 173”).

    PNG
    media_image1.png
    800
    553
    media_image1.png
    Greyscale

Kim does not disclose wherein at least a portion of an axially lower surface of the magnet holder is in contact with an axially upper surface of the lower spacer and a notch is defined on a portion of the lower spacer, with a portion of the adhesive being provided in the notch between the tubular magnet holder and the lower spacer.
Stout discloses a rotor assembly wherein at least a portion of an axially lower surface of the magnet holder is in contact with an axially upper surface of the lower spacer (Fig. 2A, 212 “magnet holder” in contact with combination of 214 and 215 that form the “lower spacer”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by replacing the lower spacer of Kim with the lower spacer of Stout. This substitution serves the dual purposes of providing support to the magnet and can also be used to enhance the magnetic characteristics of the rotor (“In certain instances, the material can be selected for its ferromagnetic properties as well, so as to enhance or avoid interference with the electromagnetic function of the magnetic rotor hub 202. Additionally, certain instances of the end ring 214 may be constructed so as to make the end ring corrosion-resistant, for example, through galvanization or anodization of the end ring material”, [0111]). 
Stout also does not teach wherein a notch is defined on a portion of the lower spacer, with a portion of the adhesive being provided in the notch between the tubular magnet holder and the lower spacer.
Ogihara teaches a rotor assembly wherein a notch (Fig. 9D, 62) is defined on a portion of the lower spacer (Fig. 9D, 53), with a portion of the adhesive (Fig. 9D, 28) being provided in the notch between the tubular magnet and the lower spacer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Kim in view of Stout by including the notch in lower spacer as taught by Ogihara. 
This would have the benefit of serving as an adhesion pocket to better secure the parts of the rotor. 
Ogihara teaches the adhesive between a tubular magnet and the lower spacer rather than between the tubular magnet holder and the lower spacer. 
Yamada teaches a rotor assembly (Fig. 1, 10) wherein the adhesive (Fig. 1, 20 “resin”) is between the tubular magnet holder (Fig. 1, 18) and the lower spacer (Fig. 8, 94) (“The rotor 10 includes a rotary shaft 12, a rotor core 14, a plurality of magnets 16, a cover tube 18, and resin 20”, col. 2, 47-49).

    PNG
    media_image2.png
    649
    490
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Kim in view of Stout and Ogihara by including the pocket resin between the magnet cover and lower spacer as taught by Yamada. 
This would have the benefit of better securing the magnet cover to the base of the rotor, and since the magnet cover is attached to the magnets, would also provide greater magnet support. 
Regarding claim 2, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1.
Kim does not disclose wherein the axially lower surface of the magnet holder is in contact with the axially upper surface of the lower spacer over an entire region in a circumferential direction
 Stout further discloses wherein the axially lower surface of the magnet holder is in contact with the axially upper surface of the lower spacer over an entire region in a circumferential direction (“After the sleeve 212 is wrapped on the rotor 220 secondary end rings 215 may be slid and/or threaded onto the shaft 206 so as to abut the end rings 214. The secondary end rings 215 have a diameter substantially equal to the sleeve 212 diameter, and serve to protect the outer surface of the sleeve 212 and/or to provide a location for rotor balancing (either by material removal or addition)”, [0116]) (sleeve is slid onto end rings with same diameter, so contact occurs over entire circumference). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Kim in view of Stout, Ogihara, and Yamada by having the contact between the axially lower surface of the magnet holder and the axially upper surface of the lower spacer be over the entire circumferential region as taught by Stout.
This would have the benefit of maximizing the support provided to the magnet cover by the lower spacer. 
Regarding claim 3, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. Kim further discloses wherein the magnet includes an outer adhesive holding portion in which at least a portion of the adhesive is disposed, at a radially outer edge of at least one of an axially upper end and an axially lower end (fig. 14, 178ab and 178bb, [0207]).
Regarding claim 4, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. Kim further discloses wherein at least a portion of an axially lower surface of the magnet is in contact with the axially upper surface of the lower spacer (fig. 14, 173 “magnet” and 174(b) “lower spacer”). 
Regarding claim 8, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. Kim further discloses wherein one end of the magnet holder in the axial direction protrudes to one side in the axial direction from one end of the magnet in the axial direction (fig. 14, 176 “magnet holder” is protruding over the “magnet” 173 in the plane where the magnet and “upper spacer” 174(a) meet). 
Regarding claim 9, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. 
Kim does not teach wherein the magnet includes a plurality of magnet pieces aligned in the axial direction.
Stout further discloses wherein the magnet includes a plurality of magnet pieces aligned in the axial direction (fig. 2A, 204). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kim in view of Stout, Ogihara, and Yamada by segmenting the permanent magnet in the rotor into a plurality of pieces, as taught by Stout, as segmented magnets may be more cost effective and can produce more favorable electromagnetic properties in the rotor (“Segmenting the magnets, however, can be advantageous as certain magnets may be more affordable and easier to implement as segmented pieces. Additionally, segmented magnets 204 can alter the electric and electromagnetic characteristics of the rotor and thereby be functionally desirable in some rotor applications”, [0131]).
 Regarding claim 13, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. Kim further discloses a motor (fig. 5, 140) comprising:
a stator radially opposing a radially outer surface of the rotor assembly (fig. 6A, 180); and 
a motor housing (fig. 5, 160) rotatably supporting the rotor assembly and holding the stator ([0167]).

    PNG
    media_image3.png
    729
    334
    media_image3.png
    Greyscale

Regarding claim 14, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 13. Kim further discloses a blower (fig. 3, 100):
an impeller fixed to the shaft (fig. 5, 130); and 
a tubular blower cover opposing the motor and a radially outer surface of the impeller (fig. 5, 110 and 120).  
Regarding claim 15, Kim in view of Stout discloses all the limitations of claim 14. Kim further discloses a vacuum cleaner (fig. 1, 1).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stout, Ogihara, Yamada, and Teshigahara.
Regarding claim 6, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. 
Kim does not disclose wherein the magnet includes at least one magnet groove, which is recessed radially inward and extends in the circumferential direction, on the radially outer surface.
However, Teshigahara does disclose wherein the magnet includes at least one magnet groove, which is recessed radially inward and extends in the circumferential direction, on the radially outer surface (fig. 7, ref. 42b, paragraph 12, second sentence).

    PNG
    media_image4.png
    508
    975
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet of Kim by including a groove, as taught by Teshigahara in order to allow a space to insert adhesive for securing the magnet cover to the magnet (Teshigahara, paragraph 4, last sentence).
Claim 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stout, Ogihara, Yamada, and Shimizu. 
Regarding claim 7, Kim in view of Stout, Ogihara, and Yamada discloses all the limitations of claim 1. 
Kim does not disclose wherein the magnet holder includes a plurality of magnet holder pieces aligned in the axial direction.
	However, Shimizu does disclose wherein the magnet holder includes a plurality of magnet holder pieces aligned in the axial direction (fig. 1, 16).

    PNG
    media_image5.png
    419
    483
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet shield of Kim by dividing it up into a series of “scattering rings” as taught by Shimizu that can be centered on the spaces where the magnet pieces connect in order to create an insulation layer to prevent eddy currents from flowing in the spaces between the magnets (“Moreover, the magnet parts 14 and the anti-scattering rings 16 are disposed such that the space 15a and the space 15b communicate with each other, thereby forming a space 15. The thus formed space 15 functions as an electrically insulating layer with an insulating fluid (such as air or cooling oil) present in the space”, [0073] and “Without such spaces 15, eddy current paths may possibly be formed even when the neighboring magnet parts 14 and the neighboring anti-scattering rings 16 are insulated from each other by the insulating coatings or insulating materials”, [0075]). 
Regarding claim 10, Kim in view of Stout, Ogihara, Yamada, and Shimizu discloses all the limitations of claim 7. 
Kim does not disclose wherein the magnet includes a plurality of magnet pieces aligned in the axial direction; and an axial position where the plurality of magnet holder pieces are in contact with each other in the axial direction is different from an axial position where the plurality of magnet pieces are in contact with each other in the axial direction.
 Shimizu further discloses wherein the magnet includes a plurality of magnet pieces aligned in the axial direction (fig. 1, 12); and an axial position where the plurality of magnet holder pieces are in contact with each other in the axial direction is different from an axial position where the plurality of magnet pieces are in contact with each other in the axial direction (fig. 5A, 16 “magnet holder piece” and 14 “magnet piece”.

    PNG
    media_image6.png
    453
    566
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnet shield of Kim by dividing it up into a series of “scattering rings” lined up in different axial position than the magnet pieces as taught by Shimizu.
This has the benefit that the magnet holder pieces can be centered on the spaces where the magnet pieces connect in order to create an insulation layer to prevent eddy currents from flowing in the spaces between the magnets (“Moreover, the magnet parts 14 and the anti-scattering rings 16 are disposed such that the space 15a and the space 15b communicate with each other, thereby forming a space 15. The thus formed space 15 functions as an electrically insulating layer with an insulating fluid (such as air or cooling oil) present in the space”, [0073] and “Without such spaces 15, eddy current paths may possibly be formed even when the neighboring magnet parts 14 and the neighboring anti-scattering rings 16 are insulated from each other by the insulating coatings or insulating materials”, [0075]). 
	Regarding claim 12, Kim in view of Stout, Ogihara, Yamada and Shimizu discloses all the limitations of claim 7.
Kim does not disclose wherein the magnet includes a plurality of magnet pieces aligned in the axial direction; and a number of the plurality of magnet holder pieces is smaller than a number of the plurality of magnet pieces.
Stout further discloses a magnet holder (fig. 2A, 212) that covers multiple magnet pieces (fig. 2A, 204). 
The combination does not disclose wherein a number of plurality of magnet holder pieces is smaller than a number of a plurality of magnet pieces.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of magnet holder pieces by integrating the magnet holder pieces so that a single magnet holder piece could hold three or more magnet pieces together as taught by Shimizu. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). This integration would result in a number of plurality of magnet holder pieces being smaller than a number of magnet pieces. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stout, Ogihara, Yamada, Shimizu, and Matsou.
 Regarding claim 11, Kim in view of Stout, Ohihara, Yamada, and Shimizu discloses all the limitations of claim 7. 
Stout further wherein the magnet includes a plurality of magnet pieces aligned in the axial direction (Stout, fig. 2A, 204).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kim in view of Stout, Ogihara, and Yamada by segmenting the permanent magnet in the rotor into a plurality of pieces, as taught by Stout, as segmented magnets may be more cost effective and can produce more favorable electromagnetic properties in the rotor (“Segmenting the magnets, however, can be advantageous as certain magnets may be more affordable and easier to implement as segmented pieces. Additionally, segmented magnets 204 can alter the electric and electromagnetic characteristics of the rotor and thereby be functionally desirable in some rotor applications”, [0131]).
The combination does not disclose wherein the magnet holder includes a plurality of magnet holder pieces aligned in the axial direction. The combination also does not teach wherein an axial position where the plurality of magnet holder pieces is in contact with each other in the axial direction is identical to an axial position where the plurality of magnet pieces is in contact with each other in the axial direction.
	However, Matsuo does disclose wherein the magnet holder includes a plurality of magnet holder pieces aligned in the axial direction (fig. 1, 14, paragraph 2). Matsuo also discloses wherein an axial position where the plurality of magnet holder pieces (fig. 1, 14) is in contact with each other in the axial direction is identical to an axial position where the plurality of magnet pieces is in contact with each other in the axial direction.

    PNG
    media_image7.png
    427
    568
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim by dividing the magnet holder of Kim in view of Stout into pieces and arranging the magnet holder pieces and magnets pieces in the same axial position. In this configuration, each magnet is individually secured to the shaft by a corresponding magnet holder piece (ie: ring). By having each holder piece correspond to a magnet, the diameter ratios of the magnets can be configured to reduce strain on the rings as the magnet pieces are added during assembly (“Then, when the retaining ring is further-deeply press-fitted, the retaining ring is smoothly moved from the ring guide portion to the permanent magnet with the diameter of the retaining ring increased. Accordingly, an axial end portion (corner portion) of the permanent magnet does not come into point contact or linear contact with the inner peripheral surface of the retaining ring, and the concentration of stress in the inner peripheral surface of the retaining ring due to such contact can be eliminated. In this configuration, there is no need to process the permanent magnet and the retaining ring into special shapes and it is only necessary to provide the ring guide portion. Accordingly, it is possible to suppress the concentration of stress in the retaining ring in the press-fitting while retaining electrical characteristics, in a simple configuration”, col. 3, 60-67 and col. 4, 1-7). 
      Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art failed to disclose or make obvious the limitation wherein the axially upper surface of the lower spacer includes a lower spacer convex portion, which protrudes toward the magnet, at a radially inner side of a radially outer edge; and at least a portion of an axially upper surface of the lower spacer convex portion is in contact with the axially lower surface of the magnet in light of all the other limitations of the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834